Back to Form 8-K Exhibit 10.1 SEVERANCE AGREEMENT This SEVERANCE AGREEMENT (the “Agreement”) is made as of July 30, 2009 (the “Effective Date”), by and among WELLCARE HEALTH PLANS, INC., a Delaware corporation (“WellCare”), COMPREHENSIVE HEALTH MANAGEMENT, INC., a Florida corporation (the “Corporation”), and Adam Miller, an individual (“Executive”), with respect to the following facts and circumstances: ARTICLE 1 TERM This Agreement shall continue from the Effective Date for a term (the “Term”) of three (3) years, unless earlier terminated under Article 3; provided, that the Term shall automatically renew for additional one-year periods unless either the Corporation or Executive gives notice of non-renewal at least ninety (90) days prior to expiration of the Term (as it may have been extended by any renewal period).In the event of a Change of Control (as defined in Section 3.1.4), if the remaining Term is less than one (1) year, the Term will be extended so that the Term is a one-year period from the date of the Change of Control; provided, however, that in the occurrence of a Change of Control, the Term will not automatically renew for any additional period thereafter. ARTICLE 2 INDEMNIFICATION WellCare, the Corporation and Executive have heretofore entered into a separate indemnification agreement (the “Indemnification Agreement”). ARTICLE 3 TERMINATION 3.1Grounds for
